 OAK RIDGE HOSPITALOak Ridge Hospital of the United Methodist Churchand Tennessee Nurses'Association,Petitioner.Case 10-RC-10273August 29, 1975DECISION AND DIRECTION OF ELECTIONBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on March 31 and April 2, 1975,before Hearing Officer E. Walter Bowman. Follow-ing the hearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, this case was transferred to the Board fordecision. Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.'Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Employer contends, and the Petitioner de-nies, that Petitioner, hereinafter also referred to asTNA, is not a bona fide labor organization withinthe meaning of Section 2(5) of the Act because it iscontrolled and dominated by employers, supervisors,and independent contractors. We find no merit inthis contention. TNA, a professional organizationwhose membership is limited to registerednurses, isaffiliatedwith the American Nurses' Association.TNA's bylaws provide that the association's purpos-es, are,inter alia,"[t]o promote and protect the eco-nomic and general welfare of nurses." In this connec-tion, the record establishes that TNA has negotiatedcollective-bargaining agreements with various hospi-tals in Tennessee covering units of registered nurses.The record further shows that TNA has since 1967represented, for purposes of bargaining collectively,'The Employer excepted to the Hearing Officer's granting of Petitioner'smotion to revoke subpenas directed toward Petitioner's executive directorand the president of the American Nurses' Association. We find this excep-tion without merit inasmuch as we agree with the Hearing Officer's findingthat the subpenas were overly broad and sought material not relevant to anyissue raised in this proceeding.49the registered nurses employed by the Employer andhas negotiated collective-bargaining agreements withthe Employer covering its registered nurses since thattime.The executive authority of TNA is vested in aboard of directors composed of the officers of theassociation 2 and eight other members elected by thedelegates to TNA's biennial convention. TNA's"Economic and General Welfare Program," whichincludes its basic collective-bargaining policy andstrategy, is developed and implemented, with the ap-proval of the board of directors, by the Council ofOccupational Sections, a body consisting of thechairmen of the following sections: educational ad-ministrators, consultants and teachers, general dutyand head nurses, nursing service administrators, oc-cupational health nurses, private duty nurses, andpublic health nurses. Virtually all members of TNAare members of one of these constituent sections.According to the uncontradicted testimony ofTNA's executive director, Rebecca Clark Culpepper,3 of the 13 members of the board of directors occupysupervisory positions. However, no member of theboard of directors or the Council of OccupationalSections is a supervisor employed by the Employer inthis case.Under these circumstances, we find con-trary to the Employer's contention that Petitioner isan organization in which employees meaningfullyparticipate and which exists in part for the purposeof dealing with employers concerning wages, hours,and terms and conditions of employment; and that ithas, in fact, negotiated collective-bargaining agree-ments with employers. Accordingly, we find that Pe-titioner is a bona fide labor organization within themeaning of the Act.33.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of em-ployees consisting of all registered nurses employedby the Employer at its Oak Ridge, Tennessee, loca-tion, excluding all supervisors, managerial employ-ees, and all other employees. At the hearing the par-tiesagreed to exclude from the unit all clinicalmanagers, assistant clinicalmanagers, the liaisonnurse, and the certified registered nurse anesthetist.The Employer would further exclude charge nursesand team leaders, all of whom are registerednurses,as supervisors, and the clinical instructor on grounds2These officers are the president,first and secondvicepresidents,secre-tary, andtreasurer,all of whom are elected atTNA'sbiennial convention.Annapolis Emergency Hospital Association, Inc. d/b/a Anne Arundel Gen-eralHospital,217 NLRB No 148 (1975),Carle ClinicAssociation, 192NLRB 512 (1971);InternationalPaper Company,SouthernKraftDivision,172 NLRB 933 (1968).220 NLRB No. 9 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she supervises a secretary and that she lacks acommunity of interest with other registered nurses.The Petitioner would include these employees.The Employer utilizes the team nursing concept ofpatient care. The various patient care areas are underthe supervision of clinical managers or assistant clini-calmanagers,who are registered nurses and werestipulated by the parties to be supervisors. The clini-cal manager assigns each employee under her super-vision to a team,generally composed of a registerednurse and one or more licensed practical nurses,nursing assistants,and nursing technicians.With respect to charge nurses, they are responsiblefor various patient careareasduring the 3-to-11 p.m.shift,when no clinical managers or assistant clinicalmanagersare on duty.4 They report to the nursingsupervisors. The chargenurses arepaid $2 more pershift than regular staff nurses but do not receive anyadditional fringe benefits. It appears from the recordthat the charge nurses spend most of their workingtime involved in direct patient care as are other regis-tered nurses. Charge nurses, however, in the courseof their professional duties, make routine employeeteam assignments,assign a group of patients to eachteam, may reassign an employee from one job to an-other, and may verbally correct an employee. How-ever, they do not have authority, as do clinical man-agers,tohireor fire employees, to interviewapplicants for employment, or to evaluate employees'work, although a charge nurse may occasionally beasked by a clinical manager about some aspect of anemployee's work with which the clinical manager isnot familiar. The record is also devoid of any evi-dence that charge nurses have any authority to re-solve grievances, set schedules, or grant time off; andthere is no evidence that they effectively recommendaction affecting other employees' terms and condi-tions of employment. Furthermore, clinical managersprepare budgets while charge nurses do not. In addi-tion,while there are four full-time charge nurses,there are also six to eight nurses who function parttime as charge nurses and at other times as staff nurs-es.On the basis of these facts, we find that the chargenurses'direction of other employees in performanceof routine patient care duties is solely a product oftheir highly developed professional skills rather thana indication of supervisory status. Accordingly, wefind that the charge nurses are not supervisors andare therefore eligible to vote in the election to bedirected herein.With respect to the team leaders, the record estab-lishes that the team leader is usually the only regis-Charge nurses also are appointed to serve two shifts per week in twosmall patientcare areas when the clinical manager is off duty and there isno assistantclinicalmanager.tered nurse on a team. Team leaders apparently areresponsible for implementing physicians' instructionsand providing direct patient care. They haveless au-thority to direct the work of other employees than dothe charge nurses. Accordingly, inasmuch as we findthat the charge nurses are not supervisors, we alsofind that the team leaders are not supervisors andshall include them within the unit.The Employer contends that the clinical instructorshould be excluded from any unit herein found ap-propriate on grounds that (1) she lacks a sufficientcommunity of interest with other registered nurses towarrant her inclusion, and (2) she is a supervisorwithin the meaning of Section 2(11) of the Act. Wedisagree.The clinical instructor is a registered nurse. She isresponsible for the continuing medical education ofallhospital personnel, primarily nurses. She holdsseminars and classes on medical terminology, newsystems of medication, and proper procedures withrespect to therapy and traction. Although her posi-tion does not require an RN license, her knowledgeof medicine and nursing procedures are, of course,necessary to the performance of her teaching duties.Her office is located in the medical arts buildingwhere some of her classes or seminars are given.Other classes are given in the conference room of themainhospital.Contrary to our dissenting colleague, we cannotagreethat it is "merely fortuitous" that the clinicalinstructor is a registered nurse. Obviously, her quali-ficationsmust be at least equal, if not superior, tothose of registered nurses who are taught or trainedby her in the performance of their professional du-ties. In this respect they must rely entirely upon herfor information relating to new improvements inmedicineand hospital technology. Obviously, too,the proper performance of her duties is critical to thewell-being of hospital patients and to the actual nurs-ing functions of those nurses and other assigned todirect patient care. As she works in close proximityto other registered nurses and her duties do, in fact,substantially affect patient care, we shall include herin the unit of registered nurses.'We find the following employees constitute a unitappropriate for the purposes of collective bargaining:5We find no merit in the Employer's contention that the clinical instruc-tor is a supervisor because she effectively recommended the employment ofa secretary.The onlywitness to testify on this issue,the Employer's person-nel director,testified that she did not know whether the clinical instructorinterviewed the secretary but that she did recommend her. However, therecord does not establish that the secretary was hired on the basis of theclinical instructor's recommendation.Accordingly, we find that this inci-dent constituted at most a sporadic exercise of supervisory power not in-volving a unit employee and therefore does not warrant a finding that theclinical instructor is a supervisor within the meaning of Sec.2(11) of the Act.Adelphi University,195 NLRB639 at 643-644 (1972). OAK RIDGE HOSPITAL51All full-time and regular part-time registerednurses employed by the Employer at its OakRidge, Tennessee, facility, including all chargenurses, team leaders, and the clinical instructor;but excluding the liaison nurse, certified regis-tered nurse anesthetist, all other employees,guards, and supervisors as defined within themeaning of the Act.[Direction of Election 6 omitted from publication.]CHAIRMAN MURPHY, dissenting in part:I agree with my colleagues that Petitioner is a bonafide labor organization within the meaning of the Actand that the charge nurses and team leaders em-ployed by the Employer are not supervisors andshould therefore be included in the bargaining unitfound appropriate. However,.I do not agree that theclinical instructor is properly included in that unit.The record establishes that the clinical instructor'sduties are confined to conducting training programsand seminars and that she, unlike all other unit nurs-6 [Excelsiorfootnote omitted from publication.]es, has no patient care duties whatsoever. The clinicalinstructor receives a higher rate of pay and is paid ona different schedule than unit nurses and does notinterchange with them, she does not wear a uniformwhen in the hospital, and her office is located in aseparate office building where no other unit nurseswork and where no hospital patients are treated. Sheisnot supervised by the nursing supervisors as areother unit nurses but by the director of education.Moreover, the Employer's personnel director testi-fied without contradiction that an RN is not requiredfor the clinical instructor position and it thereforeappears to be merely fortuitous that the jncumbent isa registered nurse. In view of these facts, I would findthat the clinical instructor neither performs the samejob functions as other registerednursesnor sharestheir terms and conditions of employment and that,therefore, she does not have a sufficient communityof interest with other registered nurses to warrant herinclusion in the bargaining unit.'7 1 note that no labor organization seeks to represent the clinical instruc-tor in a differentbargainingunit. However,the parties stipulated to excludethe certified registered nurse anesthetistand theliaison nurse,and, there-fore, the clinical instructor is not the only registerednurse who is not foundto be a supervisor who will remainunrepresented.